PD-1054&1055-15
                  PD-1054&1055-15                                  COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 8/12/2015 1:38:05 PM
                                                                    Accepted 8/17/2015 12:28:44 PM
                                                                                     ABEL ACOSTA
                                 IN THE                                                      CLERK
                       COURT OF CRIMINAL APPEALS
                               OF TEXAS

ANTHONY AUSTIN METTS                        §
                                            §
VS.                                         §      CAUSE NO.
                                            §
STATE OF TEXAS                              §

                 MOTION TO EXTEND TIME TO FILE A
                PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Anthony Austin Metts, appellant, files this Motion To Extend Time To File

A Petition For Discretionary Review, and would show as follows:

                                            I.

      Appellant pled guilty to sexual assault of a child in cause numbers CR29169

and CR29170 in the 385th District Court of Midland County before the Honorable

Willie DuBose on March 26, 2004. Pursuant to a plea agreement, the court

deferred an adjudication of guilt and placed him on deferred adjudication probation

for ten years and assessed a $2,500 fine.

      The State filed a motion to adjudicate appellant’s guilt in May of 2013. The

Honorable Robin Malone Darr adjudicated guilt and assessed punishment at ten

years in prison on May 31, 2013. Rodion Cantacuzene and Elizabeth Rainey

represented him at the adjudication hearing.


                                                              August 17, 2015
      The Eleventh Court of Appeals affirmed the judgment of conviction after the

adjudication of guilt in an unpublished opinion issued on July 16, 2015. Metts v.

State, Nos. 11-13-00203-CR & 11-13-00204-CR (Tex. App.—Eastland 2015). The

deadline to file a petition for discretionary review (PDR) is August 15, 2015.1 Josh

Schaffer represented him in the court of appeals.

                                              II.

      This Court may extend the time to file a PDR if a party files a motion

complying with Rule of Appellate Procedure 10.5(b) no later than 15 days after the

last day to file a petition. TEX. R. APP. P. 68.2(c). This motion is timely, and

appellant has not sought a previous extension of time to file a PDR.

      Appellant hired counsel to file a PDR on August 12, 2015. He cannot

prepare and file the PDR in the few days before the deadline. Accordingly, he

requests that the Court grant a 30-day extension of time, until September 14, 2015,

to file a PDR.




      1
          August 15 falls on a Saturday. The next business day is Monday, August 17.


                                               2
                                CONCLUSION

      Appellant requests a 30-day extension of time to file a PDR.

                                                  Respectfully submitted,

                                                  /s/ Josh Schaffer
                                                  Josh Schaffer
                                                  State Bar No. 24037439

                                                  1301 McKinney, Ste. 3100
                                                  Houston, Texas 77010
                                                  (713) 951-9555
                                                  (713) 951-9854 (facsimile)
                                                  josh@joshschafferlaw.com

                                                  Attorney for Appellant
                                                  ANTHONY AUSTIN METTS


                        CERTIFICATE OF SERVICE

      I served a copy of this motion on Carolyn Thurmond, assistant district

attorney for Midland County; and on Lisa McMinn, State Prosecuting Attorney, by

electronic mail on August 12, 2015.

                                                  /s/ Josh Schaffer
                                                  Josh Schaffer




                                        3